--------------------------------------------------------------------------------


                                                                                        Exhibit
10.2
 
 
                                                                    Norwegian
Shipbrokers’ Association’s Memo-
                                                                    randum of
Agreement for sale and purchase of
                                                                    ships.
Adopted by the Baltic and International
                                                                    Maritime
Council (BIMCO) in 1956.
                                                                         
       Code-name
                                                                              SALEFORM
1993
                                                                          Revised
1966, 1983 and 1986/87.
 
MEMORANDUM OF AGREEMENT
 
Dated: 10th July 2006
 
 
 
hereinafter called the Sellers, have agreed to sell, and
 
hereinafter called the Buyers, have agreed to buy
 
Name:
 
Classification Society/Class: 
 
Built:                                 By: 
 
Flag:                                              Place of Registration: 
 
Call Sign:                                                  Grt/Nrt: 
 
Register Official Number:                                IMO Number:
 
hereinafter called the Vessel, on the following terms and conditions:
 
Definitions
 
“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 22 of this Agreement.
 
“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.
 
“Classification Society” or “Class” means the Society referred to in line 4.
 

1. 
Purchase Price US$

 
2.  Deposit - See Clause 17
 
3.  Payment - See Clause 18
 
4.  Inspections - See Clause 19
 
 

--------------------------------------------------------------------------------


 
 
5.  Notices, time and place of delivery
 
The Vessel shall be delivered charter free, safely afloat at a safe berth or
buoy or anchorage at a safe port or in a drydock worldwide but always within IWL
in Sellers’ option.
 
Vessel’s expected time of delivery between               200  and            200
 in Sellers’ option but with canceling date              200 .
 
The Vessel shall be delivered with swept holds at the time of delivery. The
Sellers, however, have the option to leave the holds as they are left by
stevedores without holds cleaning after completion of discharging by paying to
the buyers US$               lumpsum in lieu of holds cleaning.
 
The Sellers shall give the Buyers 20/15/10/7/3/1 approximate days notice of the
expected date and place of delivery. The Buyers shall take delivery of the
Vessel within three (3) business days (i.e. days on which banks are open both in
the country of currency of the Purchase Price and in the place of closing) after
the Sellers have tendered to the Buyers a Notice of Readiness for Delivery, the
date of tendering such notice being inclusive if same is a banking day. The
Notice of Readiness for Delivery shall be submitted by the Sellers to the Buyers
(anytime, day and night including Saturday, Sunday and holidays). Notice of
Readiness after 5:00 PM on any business day or on a Saturday, Sunday or holiday,
such notice of readiness will not be effective until 9:00 AM on the next
business day in New York.
 
a)
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date they may
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 2 running days of
receipt of the notice or of accepting the new date as the new cancelling date.
If the Buyers have not declared their option within 2 running days of receipt of
the Sellers’ notification or if the Buyers accept the new date, the date
proposed in the Sellers’ notification shall be deemed to be the new cancelling
date and shall be substituted for the cancelling date stipulated in 2nd
paragraph of line 52 as modified by Sellers.

 
If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect.
 
b)
Should the vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.

 
6.  Drydocking/Divers Inspection - See Clause 20
 
7.  Spares/bunkers, etc. - See Clause 21
 
8.  Documentation - See Clause 22
 
 
 
2

--------------------------------------------------------------------------------


 
 
9.    Encumbrances - See Clause 23
 
10.  Taxes, etc.
 
Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers register shall be for the Sellers’
account.
 
11.  Condition on delivery - See Clause 24
 
12.  Name/markings
 
Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.
 
13.  Buyers’ default
 
Should the deposit not be paid in accordance with Clause 17 of this
Agreement, the Sellers have the right to cancel this Agreement, and they shall
be entitled to claim compensation for their losses and for all expenses incurred
together with interest. Should the Purchase Price not be paid in accordance with
Clause 18 of this Agreement, the Sellers have the right to cancel the Agreement,
in which case the deposit together with interest earned shall be released to the
Sellers. If the deposit does not cover their loss, the Sellers shall be entitled
to claim further compensation for their losses and for all expenses incurred
together with interest.
 
14.  Sellers’ default
 
Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in 2nd paragraph of line 52 as modified by Sellers the Buyers shall
have the option of cancelling this Agreement provided always that the Sellers
shall be granted a maximum of 3 banking days after Notice of Readiness has been
given to make arrangements for the documentation set out in Clause 22 of this
Agreement. If after Notice of Readiness has been given but before the Buyers
have taken delivery, the Vessel ceases to be ready for delivery and is not made
ready again by the date stipulated in 2nd paragraph of line 52 as modified by
Sellers and new Notice of Readiness given, the Buyers shall retain their option
to cancel. In the event that the Buyers elect to cancel this Agreement the
deposit together with interest earned shall be released to them immediately.
 
Should the Sellers fail to give Notice of Readiness by the date stipulated in
2nd paragraph of line 52 as modified by Sellers or fail to be ready to validly
complete a legal transfer as aforesaid they shall make due compensation to the
Buyers for their loss to be limited to the difference between the MOA price and,
if higher, the open market price of the Vessel at the Time of the Sellers’
Default and not to include losses of profits, earnings, losses of opportunity or
other claims relating to the intended employment of the Vessel and for all
expenses reasonably incurred together with interest if their failure is due to
proven Sellers’ negligence and whether or not the Buyers cancel this Agreement.
 
15.  Buyers’ representatives - See Clause 25
 
 
 
 
 
 
3

--------------------------------------------------------------------------------


 
 
 
16.  Arbitration - See also Clause 26
 
a)
This Agreement shall be governed by and construed in accordance with English law
and any dispute arising out of this Agreement shall be referred to arbitration
in London in accordance with the Arbitration Acts 1950, 1979 and 1996 or any
statutory modification or re-enactment thereof for the time being in force, one
arbitrator being appointed by each party. On the receipt by one party of the
nomination in writing of the other party’s arbitrator, that party shall appoint
their arbitrator within fourteen days, failing which the decision of the single
arbitrator appointed shall apply. If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final.

 
 
 

4

--------------------------------------------------------------------------------



 
Additional Clauses to the Memorandum of Agreement
Dated 10th July 2006                        
 
17.  Deposit
 
As security for the correct fulfillment of this Agreement, the Buyers shall pay
a deposit of ten (10) percent of the Purchase Price (the “Deposit”), within two
(2) New York banking days from the date that the Buyers and Sellers sign this
Memorandum of Agreement (MOA) and the same is exchanged by fax, into a joint
interest bearing account in the name of the Sellers and the Buyers
with                                              
 Bank,                                                                          
:
 
To:
:
 

             Swift Code:
 
Favour:
:
 

                Swift Code:
                
 
For further beneficiary: 
                  (Buyers)
Acct Number:         
 
Ref
:
 

                
 
MOA shall be first signed by fax on the same day agreement is reached and later
signed in original. Release of the Deposit will take place in accordance with
the instructions of both the Sellers and the Buyers.
 
Interest, if any, on the Deposit shall be for the Buyers’ account.
 
18.  Payment
 
The Buyers shall pay the said Purchase Price in cash in full free of bank
charges to Sellers’ Bank                                           
Bank,                                                                                     
:
 
To:
:
 

                
 
Favour:
:
 

                
                
 
For further beneficiary:     
Acct Number:
   
 

 

5

--------------------------------------------------------------------------------



Ref     :   
             
 
on delivery of the Vessel, but not later than 3 banking days after the Vessel is
in every respect physically ready for delivery in accordance with the terms and
conditions of this Agreement and Notice of Readiness has been given in
accordance with clause 5.
 
The balance of ninety (90) percent of the Purchase Price (the “Balance”) and
other extra money for bunkers and luboils and whatsoever payable by the Buyers
hereunder (the “Extra”) shall be remitted to an account in the name of the
Buyers or their financing Bank with Sellers’ bank, as above, immediately after
the Notice of Readiness as per clause 5 of these terms but not later than one
(1) New York banking day prior to the designated date of delivery of the Vessel.
 
The said Balance and the Extra shall be released in favour of the Sellers
together with the Deposit on the signing of the Protocol of Delivery and
Acceptance, by authorized persons of both the Sellers and the Buyers, on the
delivery date of the Vessel.
 
Any charge or fee requested by the Buyers’ Bank on remitting the Deposit, the
Balance and the Extra shall be borne by Buyers. Any charge or fee requested by
the Sellers’ Bank on holding/lifting the Deposit, the Balance and the Extra
shall be borne equally by the Sellers and the Buyers.
 
The Buyers and the Sellers shall take necessary banking procedures required by
the Sellers’ Bank to open the accounts relevant to the above transactions
immediately after completion of signing the MOA by fax.
 
Closing and exchange of delivery documents shall take place at the premises of
Calyon Corporate and Investment Bank in Piraeus. Any charge or fee requested by
Sellers’ Bank in relation to the documentary closing shall be borne equally by
the Sellers and the Buyers.
 
19.  Inspections
 
The Buyers have inspected                                   
 at                                             on the                        
 200  and have fully accepted the Vessel. The buyers have inspected and accepted
the vessel’s classification records.
 
Therefore this sale is outright and definite subject only to the terms and
conditions of this Agreement.
 
20.  Drydocking/Divers Inspection
 
No Drydocking shall apply, however, prior to the delivery of the Vessel, the
Buyers, at their risk and account and without interference to the Vessel’s
normal operation, have the right to carry out at the port of delivery an
inspection of under-water parts of the Vessel by divers approved by Vessel’s
class in the presence of class surveyor with Buyers’ right to attend with one
representative, whose name to be declared one day prior inspection, without
interference at the video monitor or in any way with class surveyors work.
 

6

--------------------------------------------------------------------------------



The extent of the inspection and the conditions under which it is performed
shall be to the satisfaction of the classification society. If the conditions at
the port of delivery are unsuitable for such inspection, the Sellers shall make
the Vessel available at a suitable alternative place near to the delivery port.
 
In this case, the Class surveyor to be appointed by the Sellers, however, the
expenses to be for the Buyers’ account. Buyers are not entitled to make contact
direct with class for said survey. Buyers’ failure to perform such inspection
within 48 hours after the Vessel will become available for such inspection by
notice of the Sellers shall be a waiver of their right to inspect underwater
parts.
 
Should any damage affecting class be found by class surveyor in under-water
parts and class approves postponement of repair of such damage until Vessel’s
next periodical drydock or survey, then the Sellers have the option to repair
same to class’s satisfaction or to agree a sum of money with the Buyers which
shall be deducted from the purchase price at the time of closing by way of
compensation. This sum shall be either mutually agreed or be based upon the
average of 2 (two) shipyard quotations, obtained one by the Sellers, one by the
Buyers, such quotations to be obtained within two banking days as of class
surveyor’s report. Such shipyard to have its own factory which can accommodate
similar size vessel for repair and located in the delivery place or nearby. It
is understood by both parties that the amount of the monetary settlement is
confined to direct repair cost only and does not include indirect cost such as
drydocking fee, general expenses, deviation cost, off hire and other costs
whatsoever and that such amount of the monetary settlement is deducted from the
Purchase Price at the time of delivery. If present class requires repair of such
damage before the next periodical drydocking or survey, then the Sellers shall
repair it to class’s satisfaction at their account prior to delivery, at such
available place at Sellers’ option in such case the canceling date shall be
extended by the additional number of days required for such repair including
drydocking, waiting time for drydocking, deviation etc.
 
In the event that the Vessel is drydocked, the Buyers have the right to clean
and paint the underwater parts below the summer load line at the Buyers’ risk
and account without interfering with the Sellers’ or Vessel’s class work and
without affecting the smooth and timely delivery of the Vessel [ but in any
case, the tailshaft shall not be drawn]. [The Buyers shall have the right to
inspect the tailshaft at their own expense and risk as per class requirements.]
 
If, however, the Buyers’ work in drydock is still in progress when the Sellers
have completed their work, the Sellers have the right to tender the Notice of
Readiness for Delivery whilst the Vessel is still in drydock and the Buyers are
obliged to take delivery of the Vessel immediately after such Notice of
Readiness tendered, whether the Vessel is in drydock or not. Any extra time and
cost for the additional drydocking incurred by reason of such Buyers’ work shall
be at the Buyers’ risk and account.
 
The Class shall be the sole arbitrator as to whether (a) underwater damage, if
any, affects Vessel’s Class and when same has to be repaired or (b) the repair
works carried out following the finding of any damage are satisfactory.
 

7

--------------------------------------------------------------------------------


 

 
21.    Spares / Bunkers, etc.
 
The Vessel shall be delivered with everything belonging to her on board and on
shore, used or unused, including all spare parts and spare equipment, stores,
radio installations and navigational equipment.
 
Excluded from this sale are personal effects of Master, Officers and Crew
including slop chest, HOLY ICONS, MASTER’S FILES, ALL MASTER’S CORRESPONDENCE
RELATING TO CARGO CLAIMS, ISM AND ISPS MANUALS/SUPPORTING PUBLICATIONS AND SMC,
SOPEP MANUAL ETC OXYGENE/ACETYLENE/R22 GAS BOTTLES, DOCUMENTS, FORMS RELATED TO
PRESENT OWNERSHIP, DOCUMENTS WHICH HAVE TO BE RETURNED TO THE AUTHORITIES,
COMPUTER SOFTWARE, log books, files, original certificates which must be
surrendered to authorities and hired or third party’s items, which shall be
taken ashore by the Sellers upon or before delivery of the Vessel.
 
Vessels hired/third party/excluded items are as follows:
Marichem Gas Bottles (Oxygen - Acetylene)
 
Buyers to pay extra for remaining bunkers at the following prices:
 
For IFO 380 CST, IFO 180 CST and MDO at the Published Platts Oilgram price
issued at the port close to delivery three (3) banking days prior to the
expected date of delivery and unused luboil that have not passed through
vessel’s system in designated storage tanks and sealed drums only at owners last
net contract prices evidenced by vouchers.
 
Quantities of bunkers / lubricants to be measured / agreed jointly between the
Sellers and the Buyers’ representatives at least 3 days prior delivery however
the consumed quantities from the date of measurement until the time of delivery
to be deducted from the findings at the time of measurement.
 
22.  Documentation
 
The Buyers and the Sellers will deliver to each other the documents described in
Addendum No. 1 attached hereto concurrently with the payment of the purchased
price by the Buyers to the Sellers.
 
All plans, drawings and instruction manuals (excluding ISM manuals etc) which
are on board shall be delivered to the Buyers’ Master as they are upon delivery
of the Vessel.
 
All remaining plans, drawings and instruction manuals in the Sellers’ possession
shall be forwarded to the Buyers’ main office after delivery. Forwarding
charges, if any, shall be for the Buyers’ account.
 
Logbooks shall be retained by the Sellers. However the Buyers have the right to
take photocopies of same before delivery at the Buyers’ cost with the Master’s
approval.
 

8

--------------------------------------------------------------------------------



23.    Encumbrances
 
The Vessel shall be delivered free from all encumbrances and maritime liens,
mortgages or any other debts whatsoever at the time of delivery.
 
Note: The mortgage existing on the Vessel shall be lifted simultaneously with
the release of the Purchase Price.
 
24.   Condition on delivery
 
The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted.
 
However, the Vessel shall be delivered with her present class maintained without
outstanding condition/recommendation, free of average damage affecting the
Vessel’s class with Notes/Notations as per class records at the time of
delivery, and with her National/International trading certificates valid for a
period of 1 (one) month at the time of delivery [except as follows:
 
Intermediate Survey as on current class records due between 30th May 2006 to
30th November 2006, all Annual Surveys as on current class records due between
30th May 2006 to 30th November 2006, Propeller Shaft Survey as on current class
records due 31st January 2007, Cargo Handling Appliances Annual Thorough Survey
as on current class records due 26th October 2006].
 
Continuous machinery survey cycle up to date at the time of delivery.
 
25.  Buyers’ representatives
 
After signing the MOA and lodging the Deposit the Buyers have the right to place
two (2) representatives onboard the Vessel strictly as observers only for
familiarization purposes. Such representatives shall stay on board at the
Buyers’ risk and account and shall always remain under the Master’s command
without any interference in the Vessel’s operation and her schedule.
 
Indemnity letters, as per Sellers’ P & I form, from each Buyers’ representative
and from the Buyers satisfactory to the Sellers shall be provided to the Sellers
before the above representatives’ boarding.
 
The Buyers to pay US$ 10.00 per person per day for meals charge and to pay
actual cost for cable charges etc.
 
26.  Arbitration
 
Arbitration in London under the 1996 Arbitration Act, English law shall apply,
otherwise as per NSF 1993 Clause 16 a).
 
27.    All details of these negotiations and any eventual sale shall be kept
strictly private and confidential among all parties concerned.
 
 
9

--------------------------------------------------------------------------------


 
 
28.   Entire agreement
 
These terms constitute the entire agreement between the parties and supersede
and replace any prior written or oral agreements, representations, statements or
understandings. Each party confirms that it has not entered into these terms on
the basis of any representation or statement which is not expressly incorporated
herein.
 
29.  Sale enbloc
 
Further to clause 17 of this Agreement, the sale of this Vessel is enbloc with
the sale of the other Vessels and none of the Vessels can be sold to the Buyers
unless all three Memoranda of Agreement, one for each Vessel, have been agreed
in full and duly signed by both parties. It is furthermore agreed that all
Vessels cannot be delivered simultaneously.
 
Signature of Seller
 
Signature of Buyer
 
                                                      
 
 
                                                        
 
 
 

 



10

--------------------------------------------------------------------------------




ADDENDUM NO. 1 TO MEMORANDUM OF AGREEMENT

 
DATED JULY 10th, 2006

 
between

 

 
 
And
 

 
 
SALE OF THE MOTOR VESSEL          
 
The Seller and the Buyer agreed that each party will deliver the documents
described hereunder at the time the Vessel is delivered in compliance with the
Memorandum of Agreement.
 
DOCUMENTS TO BE PROVIDED BY THE SELLER
 

1.  
Bill of Sale transferring title of the Vessel to the Buyer free from all
encumbrances, maritime liens, or any other debts whatsoever, authenticated as
described in paragraph No. 5.

 

2.  
Resolutions of the Board of Directors authorizing the sale of the Vessel to the
Buyer pursuant to the terms and conditions of the MOA, and authorizing a
director or attorney-in-fact to sign and deliver the closing documents required
under the Memorandum of Agreement (MOA), authenticated as described in paragraph
No. 5.

 

3.  
Resolutions of the Shareholders certified as true and correct by a Director of
the selling company authorizing the sale of the Vessel to the Buyer pursuant to
the terms and conditions of the MOA, and authorizing a director or
attorney-in-fact to sign and deliver the closing documents required under the
MOA, authenticated as described in paragraph No. 5.

 

4.  
Power of Attorney, if the Bill of Sale and other delivery documents will be
signed by an attorney-in-fact, authenticated as described in paragraph No. 5.

 

5.  
Bill of Sale to be executed and notarially attested and authenticated with
Apostille in the US. The same will apply for the remaining corporate
documentation, Minutes and POA, if executed in the US.

 

6.  
Transcript of Register issued by the Registrar of Malta Ships, in facsimile copy
duly authenticated by the Malta Cousul in Piraeus, not before one banking day
prior to the delivery of the Vessel as evidence that the Vessel is (i)
registered in the name of the Seller, and that (ii) is free from mortgages or
other registered encumbrances with the exception of any mortgages in favour of
the current mortgagee of the Vessel. The Buyer will accept a facsimile copy of a
new Transcript of Register issued on the day the Vessel

 
 
11

--------------------------------------------------------------------------------


 
 
  
is delivered by the Seller to the Buyer evidencing that the Vessel at the time
of its delivery to the Buyer is free from any registered encumbrances. The
Seller will deliver the original Transcripts of Register to the Buyer within
five (5) days thereafter, or on the delivery date to an agent in Malta nominated
by the Buyer.
 

7.  
Confirmation of Class Certificate issued by the Vessel’s classification society
dated not before one banking day prior to the delivery of the Vessel by the
Seller to the Buyer, confirming that the Vessel is in Class without outstanding
recommendation or condition affecting Class.

 

8.  
Commercial Invoice describing the Vessel, the date of the MOA and the purchase
prices.

 

9.  
Protocol of Delivery and Acceptance.

 

10.  
Certificate of Corporate Good Standing issued by the Registrar of Companies of
Malta.

 

11.  
Seller’s letter of confirmation that to the best of their knowledge the Vessel:

 

(i)  
has not sustained grounding damage to her underwater parts since the delivery to
present Owners; and

 

(ii)  
is not black listed by any government, state, country or political subdivision
since delivery to present Owners.

 

12.  
Letter of Undertaking to delete the Vessel from the Malta Registry of Ships and
to deliver to the Buyer a copy of the closed Transcript of Register within ten
(10) business days after the closing date.

 

13.  
Instructions to the bank holding the joint deposit of ten percent of the
purchase price authorizing payment to the Seller, and payment of accrued
interest to the Buyer.

 

14.  
Within seven days after the MOA has been signed, the Seller will deliver to the
Buyer copies of the following documents:

 

(i)  
Vessel’s Certificate of Registry;

(ii)  
International Tonnage Certificate;

(iii)  
SOLAS Safety Radio Certificate;

(iv)  
SOLAS Safety Construction Certificate;

(v)  
SOLAS Safety Equipment Certificate; and

(vi)  
Loadline Certificate

 

15.  
Notwithstanding anything to the contrary contained herein, the Seller will
provide such documents reasonably and commercially required in form acceptable
to the government that the Buyer intends to register the Vessel.

 
 
 
12

--------------------------------------------------------------------------------


 
 
  
DOCUMENTS TO BE PROVIDED BY THE BUYER
 

a.  
Resolutions of the Board of Directors and the consent of the Shareholder
authorizing the purchase of the Vessel from the Seller pursuant to the terms and
conditions of the MOA, and authorizing an officer(s) or attorney-in-fact to sign
and deliver any closing documents required under the MOA, duly acknowledged by a
notary public and authenticated by Apostille.

 

b.  
Power of Attorney if the closing documents will be signed by an attorney-in-fact
duly acknowledged by a notary public and authenticated by Apostille.

 

c.  
Protocol of Delivery and Acceptance.

 

d.  
Instructions to the bank holding the joint deposit of ten percent of the
purchase price authorizing payment to the Seller, and payment of accrued
interest to the Buyer.

 

e.  
Corporate good standing certificate issued by the Marshall Islands Registrar of
Companies.

 
REQUIREMENTS TO BE OBSERVED BY THE SELLER AND THE BUYER
 
(i)  All documents must be in the English language. Any documents which are not
in the English language must be accompanied by a duly certified translation into
English, and must be authenticated as required by paragraph 5.
 
(ii)  Except for documents identified as 6 and 7, the Seller and the Buyer will
exchange draft copies of the closing documents described herein not later than 7
business days prior to the estimated closing date.
 
Signature of Seller
 
Signature of Buyer
 
                                                  
 
 
                                                 
 
 
 


 
 
 
 
13
 
 
 